DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/27/2022.  Claims 1 and 6-18 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The objections to the specifications have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 6, 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1) in view of Tanaka et al. (US2017/0010030) and Ueno et al. (JPH11142003A).

Regarding Claim 1, Morishita teaches a refrigeration cycle apparatus equipped with an outdoor unit [A] and at least one indoor unit [B; fig 18], the refrigeration cycle apparatus comprising: a compressor [1; 0013]; 
an accumulator [4] provided on a suction side for refrigerant relative to the compressor [1; 0013]; 
an outdoor heat exchanger [3] provided in the outdoor unit [A; 0013]; 
an indoor heat exchanger [101] provided in the indoor unit [B; 0013]; 
an expansion valve [102; 0013]; an indoor fan [not shown] provided corresponding to the indoor heat exchanger [101; 0014]; 
a leakage sensor [103] for detecting a refrigerant leak [0017]; 
a [second] temperature detector [12] disposed on the refrigerant outlet side of the compressor [implicitly taught at 0015 where it is disclosed that the sensor 11 can be a temperature sensor where the temperature can be converted to a pressure];
a first pressure detector [13] disposed on a refrigerant inlet side of the compressor [0098; fig 18]; 
a second pressure detector [11] disposed on a refrigerant outlet side of the compressor [0102; fig 18]; 
a circulation path for the refrigerant [implicit], the circulation path being located in the outdoor unit [A] and the indoor unit [B] to include the compressor [1], the accumulator [4], the expansion valve [102], the outdoor heat exchanger [3], and the indoor heat exchanger [101; 0013]; a first shut-off valve [7] provided in a path [at least a portion of the circulation path between the outdoor heat exchanger and indoor heat exchanger] that connects the outdoor heat exchanger [3] and the indoor heat exchanger [101] without passing through the compressor [1] in the circulation path [0013; 0015]; and 
a controller [500] configured to control an operation of the refrigeration cycle apparatus [0016], 
wherein when the leakage sensor [103] detects a leakage of the refrigerant, a first refrigerant recovery operation and a second refrigerant recovery operation are performed in a state where the circulation path is formed in a direction in which the refrigerant discharged from the compressor passes through the outdoor heat exchanger [3] and the expansion valve [102], and subsequently passes through the indoor heat exchanger and where the second recovery operation is performed after the first recovery operation is ended [101; 0024; 0026; 0031; 0033; where when a leak is detected a cooling operation is started, first and second refrigerant recovery operations are started].
Morishita does not explicitly teach a first temperature detector disposed on the refrigerant inlet side of the compressor; a second temperature detector disposed on the refrigerant outlet side of the compressor and whereas Morishita teaches a first refrigerant recovery operation and a second refrigerant recovery operation, Morishita does not teach wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and 
wherein in the second refrigerant recovery operation the compressor is operated while the first shut-off valve is closed, and wherein the indoor fan is stopped in the first refrigerant recovery operation and operated in the second refrigerant recovery operation; and
  the second refrigerant recovery operation is ended when the controller determines that at least one of the following conditions is true: a pressure measured by the second pressure detector is lower than a second prescribed determination value, and refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor.
However, Kanazawa teaches a refrigeration apparatus [0001] having a first temperature detector [83] disposed on the refrigerant inlet side of a compressor [24; 0050]; a second temperature detector [81] disposed on the refrigerant outlet side of the compressor [0050]; a refrigerant recovery operation wherein the compressor [24] is operated while a first shut- off valve [37, 38] and an expansion device [33] are opened, and an indoor fan [44] is stopped [0060-0063]. Kanazawa teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively utilizes the accumulator of the outdoor unit and avoids the failure of refrigerant not being collected during the refrigerant recovery operation [0024].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have a first temperature detector disposed on the refrigerant inlet side of the compressor; a second temperature detector disposed on the refrigerant outlet side of the compressor; and a first refrigerant recovery operation wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and wherein the indoor fan is stopped in view of the teachings of Kanazawa in order to effectively utilize the accumulator of the outdoor unit and avoid the failure of refrigerant not being collected during the refrigerant recovery operation.
Also, Tanaka teaches an air conditioning apparatus [0001] having a refrigerant recovery operation wherein a compressor [3] is operated while a first shut-off valve [11] is closed, and where an indoor fan [61] is operated [0061; 0062].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively reduces the influence of refrigerant on the environment due to refrigerant leakage [0068]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have wherein the second refrigerant recovery operation the compressor is operated while the first shut-off valve is closed, and wherein the indoor fan is operated in view of the teachings of Tanaka in order to effectively reduce the influence of refrigerant on the environment due to refrigerant leakage.
Lastly, Ueno teaches a refrigerating apparatus [0001] having where a [second] refrigerant recovery operation i.e. pump down operation is ended when a controller [40] determines that refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor [0025; 0026; where Ueno teaches a scenario where valve 7 is closed during a pump down operation and when a discharge temperature is above a liquid back temperature the pump down operation is ended and valve 7 is opened to perform a cooling operation.  Additionally, the limitations have been claimed in the alternative and satisfaction of one alternative necessarily meets the entirety of the claim limitation]. Ueno also teaches that it is known in the art of refrigeration that this arrangement prevents liquid back to the compressor [0026].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have wherein a second refrigerant recovery operation is ended when the controller determines that at least one of the following conditions is true: a pressure measured by the second pressure detector is lower than a second prescribed determination value, and refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor in view of the teachings of Ueno in order to prevent liquid back to the compressor and thereby improve the system.
Regarding Claim 6, Morishita, as modified, teaches the invention of Claim 1 above and Morishita teaches an interruption valve [2] for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation [0013].
The recitation of "for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation" recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 7, Morishita, as modified, teaches the invention of Claim 3 above and Kanazawa teaches where an interruption valve is a shut-off valve [37] that is closed, and the shut-off valve [37] is provided inside a path [71] that connects the outdoor heat exchanger [28] and the indoor heat exchanger [42] through the compressor [24] in the circulation path [0047; fig 1].

    PNG
    media_image1.png
    636
    767
    media_image1.png
    Greyscale


Drawing I



Regarding Claim 8, Morishita, as modified, teaches the invention of Claim 3 above and Kanazawa teaches wherein an interruption valve is a four-way valve [26] that is controlled to allow communication between a first port and a second port and to allow communication between a third port and a fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger, and in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to allow communication between the first port and the fourth port and to allow communication between the second port and the third port [See 0033; Drawing I].

Regarding Claim 17, Morishita, as modified, teaches the invention of Claim 1 above and Morishita teaches wherein the controller [500] determines that refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor [1] based on a temperature measurement from at least one of the first temperature detector and the second temperature detector [0100-0103; where a full accumulator can be determined based upon a high pressure reading. However, it is disclosed in 0015 that the sensor 11 can be a temperature sensor where the temperature can be converted to a pressure. Thus, a liquid back condition can be determined based upon a compressor outlet temperature].

Alternatively, Ueno teaches wherein the controller [40] determines that refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor [4] based on a temperature measurement from at least one of the first temperature detector and the second temperature detector [0025; 0026; where the temperature is measured by sensor 32].



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1), Tanaka et al. (US2017/0010030) and Ueno et al. (JPH11142003A) as applied to claim 6 above, and further in view of Kawai et al. (JP2015075272A).

Regarding Claim 9, Morishita, as modified, teaches the invention of Claim 6 above and Kanazawa teaches a four-way valve [26] having a first port, a second port, a third port, and a fourth port, wherein the four-way valve is controlled to bring about one of: a first state allowing communication between the first port and the fourth port and allowing communication between the second port and the third port, and a second state allowing communication between the first port and the second port and allowing communication between the third port and the fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to bring about the first state [0033; 0034; Drawing I].  Morishita does not teach where an interruption valve is a check valve connected to a path between the first port and the accumulator, and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port.
However, Kawai teaches an air conditioner [0001] having a check valve [53] connected to a path between a first port [b] and an accumulator [26], and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port [0084-0086; fig 9]. Kawai teaches that it is known in the field of endeavor of refrigeration that this arrangement secures a cheaper structure when a check valve can be used as a shutoff in lieu of a shutoff valve [0086]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have  where an interruption valve is a check valve connected to a path between the first port and the accumulator, and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port in view of the teachings of Kawai in order to secure a cheaper structure by using a check valve as a shutoff in lieu of a shutoff valve.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1), Tanaka et al. (US2017/0010030) and Ueno et al. (JPH11142003A) as applied to claim 1 above, and further in view of Aoyama et al. (JPH09138016A).

Regarding Claim 18, Morishita, as modified, teaches the invention of Claim 1 above but does not teach wherein the second refrigerant recovery operation is ended when the controller determines that a pressure measured by the first pressure detector is lower than a first prescribed determination value.
However, Aoyama teaches an air conditioner [0001] having wherein when a controller [CNT 1] determines that a pressure measured by a pressure detector [Prs] is lower than a first prescribed determination value a refrigerant recovery operation is ended [0041; 0042]. Aoyama also teaches that it is known in the art of refrigeration that this arrangement secures the automatic collection of refrigerant in the outdoor unit [0043].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morishita to have where the second refrigerant recovery operation is ended when the controller determines that a pressure measured by the first pressure detector is lower than a first prescribed determination value in view of the teachings of Aoyama in order to secures the automatic collection of refrigerant in the outdoor unit.

Claims 10 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1), Aoyama et al. (JPH09138016A) and Tanaka et al. (US2017/0010030) in view of Kawai et al. (JP2015075272A) and Matsunaga et al. (JP2015075272A).

Regarding Claim 10, Morishita teaches a refrigeration cycle apparatus equipped with an outdoor unit [A] and at least one indoor unit [B; fig 18], the refrigeration cycle apparatus comprising: 
a compressor [1; 0013]; 
an accumulator [4] provided on a suction side for refrigerant relative to the compressor [1; 0013]; 
an outdoor heat exchanger [3] provided in the outdoor unit [A; 0013]; 
an indoor heat exchanger [101] provided in the indoor unit [B; 0013]; an expansion valve [102; 0013]; 
an indoor fan [not shown] provided corresponding to the indoor heat exchanger [101; 0014]; 
a leakage sensor [103] for detecting a refrigerant leak [0017]; 
a first pressure detector [13] disposed on a refrigerant inlet side of the compressor [0098]; 
a second temperature detector [11] disposed on a refrigerant outlet side of the compressor [implicitly taught at 0015 where it is disclosed that the sensor 11 can be a temperature sensor where the temperature can be converted to a pressure];
a circulation path for the refrigerant [implicit], the circulation path being located in the outdoor unit [A] and the indoor unit [B] to include the compressor [1], the accumulator [4], the expansion valve [102], the outdoor heat exchanger [3], and the indoor heat exchanger [101; 0013]; 
a first shut-off valve [7] provided in a path [at least a portion of the circulation path between the outdoor heat exchanger and indoor heat exchanger] that connects the outdoor heat exchanger [3] and the indoor heat exchanger [101] without passing through the compressor [1] in the circulation path [0013; 0015]; and 
a controller [500] configured to control an operation of the refrigeration cycle apparatus [0016], 
wherein when the leakage sensor [103] detects a leakage of the refrigerant, a first refrigerant recovery operation and a second refrigerant recovery operation are performed in a state where the circulation path is formed in a direction in which the refrigerant discharged from the compressor passes through the outdoor heat exchanger [3] and the expansion valve [102], and subsequently passes through the indoor heat exchanger 
and where the second recovery operation is performed after the first recovery operation is ended [101; 0024; 0026; 0031; 0033; where when a leak is detected a cooling operation is started, first and second refrigerant recovery operations are started]; 
the refrigeration cycle apparatus further comprises a bypass path [5, 50] in the circulation path of the refrigerant, the refrigerant being routed through the bypass path to the accumulator [4] from a refrigerant path that connects the outdoor heat exchanger [3] and the expansion valve [102; 0066]; 
an inside heat exchanger [51] in the circulation path of the refrigerant, the inside heat exchanger being provided between the outdoor heat exchanger [3] and the expansion valve [102; 0066; fig 18], and configured to perform heat exchange between refrigerant flowing through the bypass path and refrigerant flowing through the refrigerant path [0066]; and 
a control valve [52] for controlling formation and interception of the bypass path [0066].
Morishita does not teach a first temperature detector disposed on the refrigerant inlet side of the compressor;
wherein the second refrigerant recovery operation is ended when the controller determines that a pressure measured by the first pressure detector is lower than a first prescribed determination value; and
wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and 
wherein in the second refrigerant recovery operation the compressor is operated while the first shutoff valve is closed,
wherein the indoor fan is stopped in the first recovery operation and operated in the second refrigerant recovery operation; 
in the second recovery operation, the compressor is operated in a first mode in which the bypass path is interrupted, and 
the controller is configured to determine whether the outdoor heat exchanger has a remaining space in which refrigerant can be accumulated and to determine whether the accumulator has a remaining space in which the refrigerant can be accumulated, and
when, in the first mode, the controller determines that the outdoor heat exchanger has no remaining space in which the refrigerant can be accumulated and the controller determines that the accumulator has a space in which the refrigerant can be accumulated, the controller is configured to control the compressor to operate in a second mode in which the bypass is formed. 
However, Aoyama teaches an air conditioner [0001] having wherein a [second] refrigerant recovery operation is ended when a controller [CNT 1] determines that a pressure measured by a first pressure detector [Prs] is lower than a first prescribed determination value [0041; 0042]. Aoyama also teaches that it is known in the art of refrigeration that this arrangement secures the automatic collection of refrigerant in the outdoor unit [0043].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have wherein the second refrigerant recovery operation is ended when the controller determines that a pressure measured by the first pressure detector is lower than a first prescribed determination value in view of the teachings of Aoyama in order to secures the automatic collection of refrigerant in the outdoor unit.
However, Kanazawa teaches a refrigeration apparatus [0001] having a first temperature detector [83] disposed on the refrigerant inlet side of a compressor [24; 0050]; a refrigerant recovery operation wherein the compressor [24] is operated while a first shut- off valve [37, 38] and an expansion device [33] are opened and an indoor fan is stopped [0060-0063]. Kanazawa teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively utilizes the accumulator of the outdoor unit and avoids the failure of refrigerant not being collected during the refrigerant recovery operation [0024]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have a first temperature detector disposed on the refrigerant inlet side of a compressor and a first refrigerant recovery operation wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened and an indoor an is stopped in view of the teachings of Kanazawa in order to effectively utilize the accumulator of the outdoor unit and avoid the failure of refrigerant not being collected during the refrigerant recovery operation.
Also, Tanaka teaches an air conditioning apparatus [0001] having a refrigerant recovery operation wherein a compressor [3] is operated while a first shut-off valve [11] is closed and where an indoor fan is operated [0061; 0062].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively reduces the influence of refrigerant on the environment due to refrigerant leakage [0068]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morishita to have wherein the second refrigerant recovery operation the compressor is operated while the first shut-off valve is closed and an indoor fan is operated in view of the teachings of Tanaka in order to effectively reduce the influence of refrigerant on the environment due to refrigerant leakage.
However, Kawai teaches an air conditioner [0001] where in a refrigerant recovery operation a compressor is operated in a first mode in which the bypass path is interrupted, and the compressor is operated in a second mode in which the bypass path is not interrupted [0036-0038; 0041]. Kawai teaches that it is known in the field of endeavor of refrigeration that this arrangement reduces the influence of refrigerant on the environment due to refrigerant leakage [0046]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have where in a refrigerant recovery operation a compressor is operated in a first mode in which the bypass path is interrupted, and the compressor is operated in a second mode in which the bypass path is not interrupted in view of the teachings of Kawai in order to reduce the influence of refrigerant on the environment due to refrigerant leakage.
Lastly, Matsunaga teaches an air conditioner [0001] having where a controller [0029] is configured to determine whether an outdoor heat exchanger [23] has a remaining space in which refrigerant can be accumulated and to determine whether an accumulator [26] has a remaining space in which the refrigerant can be accumulated, and
when, in the first mode, the controller determines that the outdoor heat exchanger has no remaining space in which the refrigerant can be accumulated and the controller determines that the accumulator has a space in which the refrigerant can be accumulated, the controller is configured to control the compressor to operate in a second mode in which the bypass is formed [0049-0051].  Matsunaga also teaches that this arrangement reduces the amount of refrigerant leakage during the refrigerant recovery operation [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morishita to have where the controller is configured to determine whether the outdoor heat exchanger has a remaining space in which refrigerant can be accumulated and to determine whether the accumulator has a remaining space in which the refrigerant can be accumulated, and
when, in the first mode, the controller determines that the outdoor heat exchanger has no remaining space in which the refrigerant can be accumulated and the controller determines that the accumulator has a space in which the refrigerant can be accumulated, the controller is configured to control the compressor to operate in a second mode in which the bypass is formed in view of the teachings of Matsunaga in order to reduce the amount of refrigerant leakage during the refrigerant recovery operation.

Regarding Claim 11, Morishita, as modified, teaches the invention of claim 10 above and Matsunaga teaches wherein the refrigeration cycle apparatus further comprises a second pressure detector [31] disposed on the refrigerant outlet side of the compressor [21; 0021];
the controller determines whether the accumulator [26] has remaining space in which the refrigerant can be accumulated based on a pressure measurement from the first pressure detector and a temperature measurement from a first temperature detector [41], and when the controller determines that the accumulator has no remaining space in which the refrigerant can be accumulated while the compressor is operated in the second mode, the controller determines whether or not the outdoor heat exchanger [23] has a remaining space in which the refrigerant can be accumulated based on a pressure measured by the second pressure detector [41], and when the outdoor heat exchanger has a remaining space in which the refrigerant can be accumulated, the compressor is operated in the first mode again to continue the second refrigerant recovery operation [0053-0055; 0062-0065].



Regarding Claim 12, Morishita, as modified, teaches the invention of Claim 11 above and Matsunaga teaches when each of the outdoor heat exchanger [23] and the accumulator [26] has no remaining space in which the refrigerant can be accumulated, the compressor is stopped to end the second refrigerant recovery operation [0063].

Regarding Claim 13, Morishita, as modified, teaches the invention of Claim 10 above and Morishita teaches an interruption valve [2] for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation [0013].
The recitation of "for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation" recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 14, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches where an interruption valve is a shut-off valve [37] that is closed, and the shut-off valve [37] is provided inside a path [71] that connects the outdoor heat exchanger [28] and the indoor heat exchanger [42] through the compressor [24] in the circulation path [0047; fig 1].



Regarding Claim 15, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches wherein an interruption valve is a four-way valve [26] that is controlled to allow communication between a first port and a second port and to allow communication between a third port and a fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger, and in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to allow communication between the first port and the fourth port and to allow communication between the second port and the third port [See 0033; Drawing I].

Regarding Claim 16, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches a four-way valve [26] having a first port, a second port, a third port, and a fourth port, wherein the four-way valve is controlled to bring about one of: a first state allowing communication between the first port and the fourth port and allowing communication between the second port and the third port, and a second state allowing communication between the first port and the second port and allowing communication between the third port and the fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to bring about the first state [0033; 0034; Drawing I] and Kawai teaches having an interruption valve is a check valve [53] connected to a path between a first port [b] and an accumulator [26], and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port [0084-0086; fig 9].

Response to Arguments
1)
On pages 17-19 of the remarks, Applicant argues with respect to Claim 1 that Morishita et al. (JP2013122364A, hereinafter “Morishita”) as modified by Kanazawa et al. (EP2792971A1, hereinafter “Kanazawa”), Tanaka et al. (US2017/0010030, hereinafter “Tanaka”) and Aoyama et al. (JPH09138016A, hereinafter “Aoyama”) does not teach " the second refrigerant recovery operation is ended when the controller determines that at least one of the following conditions is true: a pressure measured by the second pressure detector is lower than a second prescribed
determination value, and refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor."  Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








2)

On pages 19-20 of the remarks, Applicant argues with respect to Claim 17 that Morishita et al. (JP2013122364A, hereinafter “Morishita”) as modified by Kanazawa et al. (EP2792971A1, hereinafter “Kanazawa”), Tanaka et al. (US2017/0010030, hereinafter “Tanaka”) and Aoyama et al. (JPH09138016A, hereinafter “Aoyama”) does not teach " the controller determines that refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor based on a temperature measurement from at least one of the first temperature detector and the second temperature detector."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections

In response to Applicant's arguments, Morishita teaches the controller determines that refrigerant in a liquid phase exists on the refrigerant inlet side of the compressor based on a temperature measurement from at least one of the first temperature detector and the second temperature detector [0100-0103; where one skilled in the art would recognize that since the accumulator outlet is at the inlet of the compressor a determination the accumulator being full of liquid refrigerant necessarily is an indication of refrigerant in a liquid phase being at the inlet of the compressor].  Additionally, an alternative rejection has been provided. See the rejection of at least claim 17 in the above office action.  Accordingly, the rejection is maintained.

On pages 20-23 of the remarks, Applicant make arguments with respect to amended claim 10.  Applicant’s arguments with respect to claim(s) 10 are moot because the amended language has not been rejected using the prior art of record.  
For at least the reasons above, claims 1 and 6-18 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763